Title: 1766. Jany. 3d. Fryday.
From: Adams, John
To: 


       Fair Weather and Snow enough. Major Miller, Dr. Savil and Mr. Joseph Penniman spent the Evening, with me. Agriculture, Commerce, Fishery, Arts, Manufactures, Town, Provincial, American, and national Politicks the Subject.—Anecdote, in the Beginning of the Year, Deacon Penniman was for reducing the Salary of the School Master from 330 to 300£. The Master Penniman insisted on keeping half the time in the Middle Precinct, if he had but 300, to which the Select Men agreed. But when the Time came for Penniman to remove to the School in the Middle Precinct, Moses French, who had for many Winters kept the School there, and had been an active Advocate for Deacon Penniman, complained that he had depended on that School, and had not provided any other Business, and petitioned to keep it. So that the Deacon was obliged to move the select Men to agree afresh with Penniman and allow him his 330£ to keep at the North End. Thus it seems the Deacon did not see to the End of the Year when he began it.
      